DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment

This Office Action is responsive to Applicant’s remarks received on July 11, 2022.  Claims 1-9 are pending.


Claim Rejections - 35 USC § 112

The previous 112(b) rejection has been withdrawn in light of Applicant’s amendment.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Penza et al. (“Dense soft tissue 3D reconstruction refined with super-pixel segmentation for robotic abdominal surgery”) and Oktay et al. (US 9,761,014).
Regarding claim 1, Penza et al. discloses an endoscopic surgery support apparatus for supporting endoscopic surgery, comprising:
an acquisition circuit (“processing of the CT scan images” at figure 1 description, line 2); and 
a processing circuit (“CPU Intel Core i7-4820K with four cores and hyper-threading (eight virtual cores)” at page 203, left column, paragraph 3, line 5) configured to: 
acquire volume data of a subject (the CT scan images form an image volume of the subject); 
set a model that represents a tissue included in the volume data (“patient-specific preoperative 3D models obtained from CT scans” at page 198, right column, first full paragraph, line 10); 
set a first camera position and a first camera orientation for visualizing the volume data and a position of a target in the model (the preoperative model is initialized for a particular position and orientation to correspond to the intraoperative image); 
calculate change in the position and an orientation of the target due to deformation of the model (“Overcoming these challenges requires online estimation of the tissue deformations to correct the preoperative plan, which can be done, for example, through methods of depth estimation from stereo endoscopic images (3D reconstruction). The denser the reconstruction, the more accurate the deformation identification will be” at page198, left column, last paragraph, line 11); 
calculate, using the calculated change in the position and the orientation of the target, a second camera position and a second camera orientation such that (i) the position and the orientation of the target after the change with respect to the first camera position and the first camera orientation and (ii) the position and the orientation of the target before the change with respect to the second camera position and the second camera orientation become equal to each other (“A virtual camera image plane, which shows the structures from the same point of view as the real endoscopic camera. This can enable the visualization of the hidden structures using the transparencies function. A zoom feature allows the surgeon a wider field of view if desired” at page 199, right column, line 7; any deformation to the organ is used to adjust the preoperative model such that it will register properly with the intraoperative image; as the endoscope camera changes orientation, the pre-operative model is adjusted to match accordingly); and 
visualize the volume data based on the second camera position and the second camera orientation (“The algorithms introduced here are designed to enhance the visualization during robotic SILS procedures and are integrated into the virtual assistive system as highlighted in Fig. 1” at page 199, Research contributions, last sentence).
Penza et al. does not explicitly disclose acquiring first operation information for deforming the model and calculating change in the position and an orientation of the target due to deformation of the model, based on the first operation information.
Oktay et al. teaches an endoscopic surgery support apparatus for supporting endoscopic surgery, comprising: 
an acquisition circuit (“An image acquisition device 620, such as a CT scanning device, C-arm image acquisition device, MR scanning device, Ultrasound device, etc., can be connected to the computer 602 to input image data to the computer 602” at col. 6, line 63); and 
a processing circuit (“Computer 602 contains a processor 604, which controls the overall operation of the computer 602” at col. 6, line 53) configured to: 
acquire volume data of a subject (“Referring to FIG. 2, at step 202, a pre-operative image of a patient is received. The pre-operative image is a medical image of at least a portion of the patient's anatomy including a target organ, such as the liver. In an advantageous implementation, the pre-operative image is a 3D medical image” at col. 3, line 5); 
set a model that represents a tissue included in the volume data (“Returning to FIG. 2, at step 204, the target organ and surrounding anatomical structures are segmented in the pre-operative image” at col. 3, line 22); 
acquire first operation information for deforming the model (“Returning to FIG. 2, at step 208, deformation of the segmented target organ and surrounding anatomical structures in the pre-operative image is estimated using gas insufflation model constrained registration with the intra-operative image” at col. 4, line 11); 
calculate change in the position and an orientation of the target due to deformation of the model, based on the first operation information (“This step computes the deformations and organ shifts caused by gas pressure, using a biomechanical model of gas insufflation, which is based on mechanical parameters and pressure levels. This gas insufflation model is applied to the pre-operative image to achieve an initial alignment with the intra-operative image, which accounts for both non-rigid and rigid transformations caused by the insufflation” at col. 4, line 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the deformation modeling as taught by Oktay et al. to adjust the preoperative model of Penza et al. to provide a more accurate estimation of organ deformation for better registration with the intraoperative image.
Regarding claim 2, the Penza et al. and Oktay et al. combination  discloses an apparatus wherein the processing circuit is configured to segment a tissue that includes the target and is in the subject, and is configured to set the model based on the segmented tissue (the organ models are provided via segmentation as depicted in Figure 1 in the Pre-Operative workflow; “For example, the liver can be segmented in the pre-operative image, and other anatomical structures, such as the abdomen wall, other organs, bones, and other surrounding tissues can be segmented as well. In one embodiment, the target organ and other anatomic structures can be semi-automatically segmented in the pre-operative image using a graph theory approach, such as random walker segmentation. For each structure, the user defines seeds inside and outside the area of interest. Then, the random-walker algorithm automatically estimates the boundary of the structure. The process may be refined by the user, interactively, if necessary” Oktay et al. at col. 3, line 24).
Regarding claim 3, the Penza et al. and Oktay et al. combination discloses an apparatus wherein the processing circuit is configured to: 
show a contour of the tissue on a display unit (“A virtual camera image plane, which shows the structures from the same point of view as the real endoscopic camera. This can enable the visualization of the hidden structures using the transparencies function. A zoom feature allows the surgeon a wider field of view if desired” Penza et al. at page 199, right column, line 7; “FIG. 4 illustrates an exemplary mesh generated for segmented anatomic structures in a pre-operative image. As shown in FIG. 4, image 400 shows the initial mesh, including the abdominal wall 402, liver 404, and surrounding tissue 406” Oktay et al. at col. 3, line 50); and 
deform the contour in accordance with the deformation of the model (“Image 410 shows the mesh, including the abdominal wall 402, liver 404, and surrounding tissue 406, after being deformed to be registered to an intra-operative image acquired after gas insufflation” Oktay et al. at col. 3, line 55; any deformation to the organ is used to adjust the preoperative model such that it will register properly with the intraoperative image).
Regarding claim 5, the Penza et al. and Oktay et al. combination discloses an apparatus wherein the processing circuit is configured to show a bone of the subject in an image of the volume data that is visualized with respect to the first camera position and first camera orientation (as seen in figure 1 of Penza et al. at the Pre-Operative section, the pelvis and spine are visible in the rendered image) while visualizing the rest of the volume data with respect to the second camera position and the second camera orientation (as seen in figure 1 of Penza et al. in the Intra-operative phase, the fused virtual and intra-operative image post-deformation is visible in the rendered image).
Regarding claim 7, the Penza et al. and Oktay et al. combination discloses an apparatus wherein the processing circuit is configured to: 
acquire second operation information for operating a distance between the position of the target and a camera corresponding to the second camera position and camera orientation before the deformation of the model (“A stereo camera calibration and a real–virtual camera calibration are performed” Penza et al. at page 199, Research overview, line 8), and 
visualize the volume data based on the second operation information (“A virtual camera image plane, which shows the structures from the same point of view as the real endoscopic camera. This can enable the visualization of the hidden structures using the transparencies function. A zoom feature allows the surgeon a wider field of view if desired” Penza et al. at page 199, right column, line 7; the registration is based upon the calibrated virtual camera and endoscopic camera).
Regarding claim 8, Penza et al. discloses an endoscopic surgery support method comprising:
acquiring volume data of a subject (the CT scan images form an image volume of the subject); 
setting a model that represents a tissue included in the volume data (“patient-specific preoperative 3D models obtained from CT scans” at page 198, right column, first full paragraph, line 10); 
setting a first camera position and a first camera orientation for visualizing the volume data and a position of a target in the model (the preoperative model is initialized for a particular position and orientation to correspond to the intraoperative image); 
calculating change in the position and an orientation of the target due to deformation of the model (“Overcoming these challenges requires online estimation of the tissue deformations to correct the preoperative plan, which can be done, for example, through methods of depth estimation from stereo endoscopic images (3D reconstruction). The denser the reconstruction, the more accurate the deformation identification will be” at page198, left column, last paragraph, line 11); 
calculating, using the calculated change in the position and the orientation of the target, a second camera position and a second camera orientation such that (i) the position and the orientation of the target after the change with respect to the first camera position and the first camera orientation and (ii) the position and the orientation of the target before the change with respect to the second camera position and the second camera orientation become equal to each other (“A virtual camera image plane, which shows the structures from the same point of view as the real endoscopic camera. This can enable the visualization of the hidden structures using the transparencies function. A zoom feature allows the surgeon a wider field of view if desired” at page 199, right column, line 7; any deformation to the organ is used to adjust the preoperative model such that it will register properly with the intraoperative image; as the endoscope camera changes orientation, the pre-operative model is adjusted to match accordingly); and 
visualizing the volume data based on the second camera position and the second camera orientation (“The algorithms introduced here are designed to enhance the visualization during robotic SILS procedures and are integrated into the virtual assistive system as highlighted in Fig. 1” at page 199, Research contributions, last sentence).
Penza et al. does not explicitly disclose acquiring first operation information for deforming the model and calculating change in the position and an orientation of the target due to deformation of the model, based on the first operation information
Oktay et al. discloses an endoscopic surgery support method comprising:  
acquiring volume data of a subject (“Referring to FIG. 2, at step 202, a pre-operative image of a patient is received. The pre-operative image is a medical image of at least a portion of the patient's anatomy including a target organ, such as the liver. In an advantageous implementation, the pre-operative image is a 3D medical image” at col. 3, line 5); 
setting a model that represents a tissue included in the volume data (“Returning to FIG. 2, at step 204, the target organ and surrounding anatomical structures are segmented in the pre-operative image” at col. 3, line 22); 
acquiring first operation information for deforming the model (“Returning to FIG. 2, at step 208, deformation of the segmented target organ and surrounding anatomical structures in the pre-operative image is estimated using gas insufflation model constrained registration with the intra-operative image” at col. 4, line 11); 
calculating change in the position and an orientation of the target due to deformation of the model, based on the first operation information (“This step computes the deformations and organ shifts caused by gas pressure, using a biomechanical model of gas insufflation, which is based on mechanical parameters and pressure levels. This gas insufflation model is applied to the pre-operative image to achieve an initial alignment with the intra-operative image, which accounts for both non-rigid and rigid transformations caused by the insufflation” at col. 4, line 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the deformation modeling as taught by Oktay et al. to adjust the preoperative model of Penza et al. to provide a more accurate estimation of organ deformation for better registration with the intraoperative image.
Regarding claim 9, Penza et al. discloses an endoscopic surgery support system for supporting endoscopic surgery, comprising:
an acquisition circuit (“processing of the CT scan images” at figure 1 description, line 2); and 
a processing circuit (“CPU Intel Core i7-4820K with four cores and hyper-threading (eight virtual cores)” at page 203, left column, paragraph 3, line 5) configured to: 
acquire volume data of a subject (the CT scan images form an image volume of the subject); 
set a model that represents a tissue included in the volume data (“patient-specific preoperative 3D models obtained from CT scans” at page 198, right column, first full paragraph, line 10); 
set a first camera position and a first camera orientation for visualizing the volume data and a position of a target in the model (the preoperative model is initialized for a particular position and orientation to correspond to the intraoperative image); 
calculate change in the position and an orientation of the target due to deformation of the model (“Overcoming these challenges requires online estimation of the tissue deformations to correct the preoperative plan, which can be done, for example, through methods of depth estimation from stereo endoscopic images (3D reconstruction). The denser the reconstruction, the more accurate the deformation identification will be” at page198, left column, last paragraph, line 11); 
calculate, using the calculated change in the position and the orientation of the target, a second camera position and a second camera orientation such that (i) the position and the orientation of the target after the change with respect to the first camera position and the first camera orientation and (ii) the position and the orientation of the target before the change with respect to the second camera position and the second camera orientation become equal to each other (“A virtual camera image plane, which shows the structures from the same point of view as the real endoscopic camera. This can enable the visualization of the hidden structures using the transparencies function. A zoom feature allows the surgeon a wider field of view if desired” at page 199, right column, line 7; any deformation to the organ is used to adjust the preoperative model such that it will register properly with the intraoperative image; as the endoscope camera changes orientation, the pre-operative model is adjusted to match accordingly); and 
visualize the volume data based on the second camera position and the second camera orientation (“The algorithms introduced here are designed to enhance the visualization during robotic SILS procedures and are integrated into the virtual assistive system as highlighted in Fig. 1” at page 199, Research contributions, last sentence).
Penza et al. does not explicitly disclose acquiring first operation information for deforming the model and calculating change in the position and an orientation of the target due to deformation of the model, based on the first operation information.
Oktay et al. teaches an endoscopic surgery support system for supporting endoscopic surgery, comprising: 
an acquisition circuit (“An image acquisition device 620, such as a CT scanning device, C-arm image acquisition device, MR scanning device, Ultrasound device, etc., can be connected to the computer 602 to input image data to the computer 602” at col. 6, line 63); and 
a processing circuit (“Computer 602 contains a processor 604, which controls the overall operation of the computer 602” at col. 6, line 53) configured to: 
acquire volume data of a subject (“Referring to FIG. 2, at step 202, a pre-operative image of a patient is received. The pre-operative image is a medical image of at least a portion of the patient's anatomy including a target organ, such as the liver. In an advantageous implementation, the pre-operative image is a 3D medical image” at col. 3, line 5); 
set a model that represents a tissue included in the volume data (“Returning to FIG. 2, at step 204, the target organ and surrounding anatomical structures are segmented in the pre-operative image” at col. 3, line 22); 
acquire first operation information for deforming the model (“Returning to FIG. 2, at step 208, deformation of the segmented target organ and surrounding anatomical structures in the pre-operative image is estimated using gas insufflation model constrained registration with the intra-operative image” at col. 4, line 11); 
calculate change in the position and an orientation of the target due to deformation of the model, based on the first operation information (“This step computes the deformations and organ shifts caused by gas pressure, using a biomechanical model of gas insufflation, which is based on mechanical parameters and pressure levels. This gas insufflation model is applied to the pre-operative image to achieve an initial alignment with the intra-operative image, which accounts for both non-rigid and rigid transformations caused by the insufflation” at col. 4, line 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the deformation modeling as taught by Oktay et al. to adjust the preoperative model of Penza et al. to provide a more accurate estimation of organ deformation for better registration with the intraoperative image.

Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Penza et al. and Oktay et al. as applied to claim 1 above, and further in view of Wang et al. (US 2019/0350659).
The Penza et al. and Oktay et al. combination discloses an apparatus as described in claim 1 above.
The Penza et al. and Oktay et al. combination does not explicitly disclose that the processing circuit is configured to hide a bone of the subject when visualizing the volume data.
Wang et al. teaches an apparatus in the same field of endeavor of image-guided surgical display, wherein the processing circuit is configured to hide a bone of the subject when visualizing the volume data (“Additionally, the user interface options 1208 include the filter options 1230. The user interface elements included in the filter selections 1230 may be based on a workflow for example, if the operator O uses the input devices 130 to communicate to the control system 112 that the procedure to be performed is a lung biopsy, the control system 112 may pre-populate the filter selections 1230 with user interface elements appropriate for a lung biopsy. For example, as illustrated, the filter selections 1230 include a bronchial walls element 1232A, an adjacent vessels element 1232B, and a bone element 1232C. The operator O may interact with the elements 1232A-C to toggle the display of CT data having Hounsfield values in associated ranges on and off. In some embodiments, the elements 1232A-C may each have a continuous input element that provides for varying degrees of transparency/opacity” at paragraph 0105, line 1; using this interface, the user is able to set a transparency for specific Hounsfield values for bone, as it is demonstrated that the interface can distinguish between tissue types).
It would have been obvious to one of ordinary skill in art before the effective filing date of the invention to utilize the user interface as taught by Wang et al. in the system of the Penza et al. and Oktay et al. combination to allow the user to turn on and off specific structures for better visualization of the target tissue.

Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Penza et al. and Oktay et al. as applied to claim 1 above, and further in view of Kostrzewski et al. (US 2018/0200002).
The Penza et al. and Oktay et al. combination discloses an apparatus as described in claim 1 above.
The Penza et al. and Oktay et al. combination does not explicitly disclose that the processing circuit is configured to show, together with the volume data, forceps inserted toward the target inside of the subject (“Additional information provided by patient imaging (e.g., CT data, radio imaging data, or similar) taken pre- or intra-operatively as well as navigation markers attached to a patient's body may be combined with data from a navigation marker attached to a universal surgical instrument guide and displayed on a screen viewable by the surgeon such that the surgeon can see the location of necessary features of the patient's anatomy and the position, trajectory, and orientation of a surgical instrument or surgical instrument guide relative to said anatomy” at paragraph 0120, line 5; while the surgical instrument is not explicitly disclosed as a forceps, laparoscopic procedures routinely use forceps).
It would have obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the surgical instrument display as taught by Kostrzewski et al. in the system of the Penza et al. and Oktay et al. combination as the “surgeon benefits from visualizing the position of a surgical instrument relative to a patient's anatomy to assist in navigation and decision making during a surgical procedure” (Kostrzewski et al. at paragraph 0166, line 1).

Response to Arguments

	Summary of Remarks (@ response page labeled 7): Oktay et al. does not disclose camera position and orientation.

	Examiner’s Response: This argument is moot in view of the newly cited Penza et al. reference.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATRINA R FUJITA whose telephone number is (571)270-1574. The examiner can normally be reached Monday - Friday 9:30-5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 5712723638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATRINA R FUJITA/Primary Examiner, Art Unit 2662